Per Curiam. Appellant, Allen Smith, was convicted by a jury of two counts of aggravated assault for which he was sentenced to a total of twelve years in prison. On July 2, 1996, Smith’s attorney, Louis Anthony Etoch, was granted an extension until August 29, 1996, to file his brief on appeal. Again, on August 21, 1996, Etoch was granted a second and final extension to file a brief with such being due on September 19, 1996. However, on September 19, 1996, Etoch filed a “Motion for Belated Appeal,” asserting that he intended to file the brief “next week” and asking that he be allowed to file the brief “as soon as possible.” Etoch has thus far failed to file or tender a brief on behalf of his client.  The Motion for Belated Appeal is denied. Louis Anthony Etoch is hereby ordered to appear before this court on the fourteenth day of October, 1996, at 9:00 a.m., to show cause why he should not be held in contempt of this court for his failure to file the appellant’s brief.